                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ROBERT GONZALEZ SAENZ, K61926,                    Case No. 17-cv-05565-CRB (PR)
                                   8                  Plaintiff,
                                                                                          JUDGMENT
                                   9            v.

                                  10    A. PELAYO, Correctional Officer,
                                  11                  Defendant(s).

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the accompanying order denying plaintiff’s motion for

                                  14   summary judgment and granting defendant’s cross-motion for summary judgment, judgment is

                                  15   entered in favor of defendant and against plaintiff.
                                              The clerk is directed to close the case and terminate all pending motions as moot.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: January 7, 2019
                                  18
                                                                                      ______________________________________
                                  19                                                  CHARLES R. BREYER
                                                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ROBERT GONZALEZ SAENZ,
                                   7                                                          Case No. 3:17-cv-05565-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        A. PELAYO,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on January 7, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Robert Gonzalez Saenz ID: K61926
                                       Centinela State Prison D3-101
                                  21   P.O. Box 931
                                       Imperial, CA 92251
                                  22

                                  23
                                       Dated: January 7, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
